PD-1607-15

                                       NO.   casual
 \iai\QALS . Petitioner, and files this motion for an
extension of sixty (60) days in which to file a Petition for Discretionary Review. In
support of this motion, Petitioner shows the Court the following:
                                         I.   ,
      The Petitioner was convicted in the "75 District Court of L ib fc/Rl ~7
County, Texas of the offense of flftftgviMfrU.a flpWbfc^f                           in Cause No.
ORlA^V .styled The State ofTexas vs. YfcflfrAC.*. >oAL^ The Petitioner
appealed to the Court ofAppeals,                        Supreme Judicial District, 4fiPp^l 5JQ-
 Q^^'DOO^X't^                  .                The       case       was COafiffief^R|MIN4^ppEALS
l^fc^W l^lPVf?                     •                                                  DEC 112315
                                                 II.

        The present deadline for filing the Petition for Discretionary6 RVvllw' S^k
ffi. Since that time Petitioner has been attempting to gain legal
representation    in    this       matter.              His      attorney    on     the    appeal,
 •Sft-JtA   U3&lLf\L-                  , has informed Petitioner that he will not represent him
on the Petition for Discretionary Review.
     WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadhne   for   filing   the   Petition   for    Discretionary      Review   in   Cause   No.
(A^\\?i\                 to i^n\io6.
                                                Respectfully submitted,


                                                 \                              CERTIFICATE OF SERVICE


      I, [iKflAt^L. X°^\^ , do hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File a Petition for Discretionary

Review, has been forwarded by United States Mail, postage prepaid, first class, to the

State Prosecuting Attorney, P. O. Box 12405, Austin, TX 78711, and the District

Attorney                for                  UiWl^W                           County,
                                                    on   this the "Dlo^W, \ day of
 20$2_.




                                           \M